Title: From Thomas Jefferson to Clouet, [11 March 1785]
From: Jefferson, Thomas
To: Clouet, Jean Charles


               
                  [11 Mch. 1785]
               
               J’ai reçu Monsr. la lettre que vous m’avez fait l’honneur de m’écrire et je differois d’y repondre en attendant toujours l’arrivée de la caisse renfermant le portrait du Genl. W. afin que je puisse en meme tems vous en annoncer la reception. Je commençois de craindre que quelque malheur l’avoit rencontré chemin faisant, lorsque y reflechissant hier au soir il m’a venu dans l’esprit qu’il pourroit être arrivé a Paris et qu’on en attendoit la demande. J’ai tout de suite ordonné les recherches necessaires, et je suis heureux de vous en annoncer le succès; on l’a trouvé qui etoit arrivé il y avoit plusieures semaines. Je le crois de mon devoir de vous en faire part au plutot et de vous addresser mes remercimens pour toutes les soins que vous avez eu la bonté d’y donner. J’ai l’honneur d’etre avec consideration Monsr. votre tres humble et tres obeissant serviteur.
            